Case 4:20-cv-00005-ELR Document 54-7 Filed 10/27/20 Page 1 of 7




                Exhibit D
     Case 4:20-cv-00005-ELR Document 54-7 Filed 10/27/20 Page 2 of 7




To Our
Shareholders
          In light of the                 At Mohawk, it’s essential that we deliver the best
                                          possible returns for our shareholders. In light of the

challenging conditions                    challenging conditions our industry faced in 2019,
                                          we delivered a solid performance; and we have
                                          taken many key actions to improve results in 2020
  our industry faced in                   and beyond. During 2019, the economies in many
                                          of our regions softened, which impeded market
  2019, we delivered a                    growth. Heightened competition in those regions
                                          compressed industry pricing and margins. In the

solid performance; and                    U.S., our largest market, we faced headwinds from
                                          shifting consumer preferences, pressure

   we have taken many
                                          from ceramic imports fueled by the strong dollar
                                          and decreased production as we aligned capacity
                                          with demand in some flooring categories. Our
key actions to improve                    industry has previously faced periods of market
                                          volatility and shifting consumer preferences, and

        results in 2020                   we have always navigated through them to emerge
                                          stronger with a more competitive position. Even

           and beyond.
                                          with these challenges, our cash generation remains
                                          robust, with 2019 operating and free cash flow at
                                          about $1.4 billion and $873 million, respectively.
                                          Between announcing our $500 million stock
                                          purchase program in October 2018 and the end of
                                          2019, we have invested approximately $374 million
                                          of cash we generated to acquire about 3.1 million
                                          shares of our stock. Our leverage is approaching
                                          historical lows, which, combined with our cash
                                          generation, provides us with the flexibility to
                                          pursue additional opportunities.

 2
 Case 4:20-cv-00005-ELR Document 54-7 Filed 10/27/20 Page 3 of 7


                                                      We have largely completed the planned
                                                      realignment of our U.S. carpet operations, which
                                                      included closing three higher cost plants and
                                                      consolidating other operations to streamline
                                                      production and improve service. We are
                                                      utilizing our investments in industry-leading
                                                      manufacturing technology and employee training
                                                      to deliver enhanced productivity with a smaller
                                                      manufacturing footprint. This restructuring
                                                      has been complemented by reducing the
                                                      complexity of our operations, lowering costs
                                                      through process improvements and increasing
                                                      automation to enhance efficiencies. The
                                                      cumulative effect of these actions should
                                                      increase and flow through inventory with the full
                                                      benefit in the third quarter of 2020.

                                                      Most of our ceramic markets faced a combination
                                                      of soft demand and excess capacity, which is
                                                      compressing industry prices and margins. In the
                                                      U.S., we have decreased our ceramic production
                                                      to align with market demand. After the U.S.
                                                      announced anti-dumping and countervailing
                                                      duties on ceramic tile imported from China, many
ESSENTIAL ACTIONS                                     distributors stockpiled inventory ahead of the
To address evolving markets, we executed              price increase. In the fourth quarter of 2019,
many actions during 2019 to increase sales and        Chinese imports dropped substantially; and
reduce costs, with our primary focuses being our      shipments from other countries did not offset
luxury vinyl tile (LVT) production, our U.S. carpet   the decline. We believe the lower import volume
business and our ceramic markets.                     reflects softer demand in the U.S. market and a
                                                      reduction of ceramic inventories in the industry
Our LVT manufacturing and sourcing strategies         supply chain. To improve our U.S. ceramic sales,
made meaningful progress during 2019, and             we are adding sales representatives and design
should further improve this year. In the U.S., we     consultants in major markets and introducing
increased the production and speeds of our LVT        multiple new products, including collections
operations, and we implemented ongoing initiatives    targeting imports. To increase productivity
that will continue to improve formulations and        and reduce costs for our customers, we have
throughput. Our U.S. production lines are now         simplified ordering processes and made it faster
operating at similar speeds to our European LVT       and easier to pick up orders at our service centers.
operations. The recent coronavirus outbreak has
underscored the importance of having domestic         The southern European economies remain slow,
LVT manufacturing capabilities versus relying         impacting the region’s primary ceramic markets
totally on sourced materials. In Europe, our LVT      and compressing industry pricing. Despite these
sales grew as productivity significantly improved     challenges, we increased our volume in the region,
at our new operations. To further enhance             with expanded participation in the commercial
our LVT plant performance, we are executing           and outdoor product channels offsetting reduced
initiatives to improve throughput, lower material     demand in the larger retail remodeling channel.
costs and reduce waste. In Europe, Australia and      To extend our style leadership, we are introducing
New Zealand, where LVT has not taken market           premium porcelain collections with surface
share as rapidly as in the U.S., we are expanding     structures aligned with the printed design, which
our LVT offering through our company-owned            creates more realistic visuals. New sizes and
distributors to broaden penetration in the            styles in our mid-priced offerings have been
specialty flooring retail channel.                    quickly embraced by the market and enhanced

                                                               Mohawk Industries | 2019 Annual Report   3
        Case 4:20-cv-00005-ELR Document 54-7 Filed 10/27/20 Page 4 of 7


    our results. To optimize our cost and improve our      for faster and less expensive installation. It has
    competitive position, we continue to specialize        been tested in both residential and commercial
    our European ceramic facilities by product             applications and received positive reviews,
    type, and we are improving service through our         particularly because it can be walked on the
    strategically positioned warehouses.                   same day it is installed. We formally launched
                                                           Revo-Tile at our trade shows earlier this year,
    In Russia, we grew our ceramic sales despite a         and we have already received commitments
    market that weakened as the year progressed.           from major customers. Our ceramic innovation
    Our growth was driven by our unique business           also includes 2-cm thick porcelain pavers as an
    model that includes the industry’s most                alternative to stone in landscaping, and porcelain
    comprehensive premium offering, a national             roof tiles that are being piloted in the U.S. Sales
    distribution network, owned and franchised retail      of our large porcelain slabs are growing in
    stores and the strongest commercial project            Europe, the U.S. and Russia, as specifiers use
    specification organization in the industry. To         them for walls, floors and countertops.
    support continued growth, we are starting up
    additional porcelain production to manufacture
    super large sizes and a new plant to produce
    coordinated premium sanitary ware.

    In addition to these actions, we are introducing
    new design and performance innovations across
    all product categories to enhance our market
    positions and broaden our customer base. To
    promote both new and existing products, we are
    increasing our sales and marketing investments.
    We will continue to act aggressively to respond
    to evolving conditions in each of our markets.
    In the near term, we still anticipate continued
    pressure in our markets and product categories,
    although we expect that our 2019 actions
    will benefit our 2020 results. At this time, the
    coronavirus is spreading rapidly across most of
    our markets and is expected to have a significant
    impact. Currently, government policies are still
    being developed to reduce the outbreak and
    support economic recovery. We have established
    strategic teams at the corporate, segment
    and business levels to react to this changing
    environment. These teams are focusing on the
    safety of our people, essential short-term actions
    to minimize disruption and how to best position
    the business for the long term.


    ESSENTIAL NEW PRODUCTS
    Mohawk’s ongoing growth depends on delivering
    products with innovative design and performance
    that will drive consumer trends rather than
    responding to them. During the fourth quarter
    of 2019, we initiated U.S. manufacturing of our
    new Revo-Tile™ in multiple sizes and designs.
    This proprietary porcelain product clicks together   QUICK-STEP SIGNATURE LAMINATE
                                                         Natural Varnished Oak
                                                         MARAZZI GRANDE MARBLE LOOK PORCELAIN PANELS
                                                         Statuario
4
      Case 4:20-cv-00005-ELR Document 54-7 Filed 10/27/20 Page 5 of 7

                                                                                      4%

Net Debt-to Adjusted EBITDA Multiple                                         12%


    2.2x                 2.2x
                                                                                     2019                       United States
               1.8x                                  1.8x
                                                                                    Sales by                    Europe
                                                                       25%
                                                                                   Geography             59%
                                                                                                                Russia
                                                                1.6x                                            Other
                                    1.4x   1.4x




                                                                                      25%




                                                                                       2019                     Flooring North America
   2013        2014     2015        2016   2017      2018       2019                 Sales by                   Global Ceramic
                                                                       36%           Segment             39%
                                                                                                                Flooring Rest of World



 Acquisition          Acquisition                 Acquisition
 of Marazzi,            of IVC                    of Godfrey
  Pergo and            and KAI                     Hirst and
    Spano                                           Eliane




    In laminate, we are leading the premium markets                    ESSENTIAL NEW MARKETS
    in Europe and the U.S. with waterproof products                    Just as we deliver product innovation in existing
    that have never more closely resembled natural                     categories, we are supporting long-term growth
    wood and stone. These collections outperform                       by selectively entering new categories and new
    Mother Nature by combining realistic visuals,                      geographies. In Russia, we have earned the largest
    precision embossing and moisture resistance.                       share of the ceramic tile market, and we are a
    These technological advances extend the use                        leading supplier of laminate flooring. Sheet vinyl
    of our laminate collections to kitchens and                        is a primary flooring category in Russia, and one
    baths, and the differentiated features enhance                     in which we had historically performed well with
    our margins.                                                       exports from our European operations. To better
                                                                       serve the Russian market, we opened a domestic
    As the LVT category continues to grow, we have                     sheet vinyl plant using our industry-leading
    leveraged our leading-edge technology and the                      technology and European design to create products
    industry’s best-known hard surface brand to                        with superior visuals and durability. The plant
    deliver the Pergo Extreme premium collection.                      is performing well, and we continue to improve
    Pergo Extreme features 60 designs, including                       its processes and cost position as our volume
    multiple species of wood, stone looks and                          increases. We are now actively expanding our
    simulated ceramic tile visuals. Pergo Extreme                      customer base to support higher production levels,
    is beautifully designed and constructed to last                    and we have built an experienced sales team that
    a lifetime. Each plank has a solid stone-plastic                   is driving growth by leveraging the relationships
    composite core finished with layers of enhanced                    nurtured by our other Russian businesses.
    lacquer, yielding a beautiful floor that’s dent-
    proof, pet-proof, kid-proof and waterproof. It’s                   In the U.S., our quartz countertop sales continue
    almost indestructible.                                             to increase as we ramp up the productivity and
                                                                       throughput at our new Tennessee plant, which


                                                                                   Mohawk Industries | 2019 Annual Report       5
     Case 4:20-cv-00005-ELR Document 54-7 Filed 10/27/20 Page 6 of 7




    we believe is the world’s most technologically
    advanced quartz facility. Through state-of-the-art
    automation, we are developing more sophisticated
    visuals such as luxury marble looks to distinguish
    our manufactured quartz collections and
    improve our margins. Combined with our existing
    stone slab business and our porcelain panel
    manufacturing, we now offer a wide selection of
    countertop options for North American customers.
    With 43 strategically located countertop centers
    and relationships with many customers that offer
    countertops as well as flooring, we are positioned
    to quickly grow our share of the U.S. countertop
    market industry. With our countertop expansion,
    we now supply products for all kitchen and bath
    surfaces, creating a coordinated offering for
    residential and commercial applications.

    To expand our commercial business in Europe,
    we have complemented our hard surface
    collections with carpet tile produced at our new
    plant in Belgium. Our U.S. commercial carpet
    group has provided technical expertise to ensure
    the facility’s advanced manufacturing technology       KERAMA MARAZZI PORCELAIN TILE
    is optimized. They have also provided product          Park Güell

    development support to create collections
    distinguished by style and durability. To support
    our increasing carpet tile production, we are
    developing a commercial sales force that
                                                         ESSENTIAL INVESTMENTS
                                                         While these green field investments in the U.S.,
    provides the European architect and design
                                                         Russia and Europe represent major initiatives
    community with a comprehensive soft and
                                                         for our business, we also continue to invest
    hard surface offering.
                                                         strategically to improve recent acquisitions,
                                                         enhance our legacy business and reduce our
    The Russian sheet vinyl, U.S. quartz countertop
                                                         costs. When we acquired Godfrey Hirst, we
    and European carpet tile projects will continue
                                                         recognized that there was a major opportunity
    to increase production throughout 2020, and
                                                         in the Australian and New Zealand commercial
    will improve our sales and costs as we progress
                                                         flooring market. Just as we’ve done in Europe, we
    through the year. As our volumes and efficiencies
                                                         harnessed technical acumen and design prowess
    increase, we will more fully realize the potential
                                                         from the U.S. commercial carpet business to
    of these projects this year and in the future. As
                                                         support an investment in carpet tile production. We
    all of these initiatives and our LVT lines ramped
                                                         have introduced carpet tile collections made in the
    up, we anticipated that they would necessarily
                                                         U.S. to enhance our position in the market while we
    impact our short-term results due to start-up
                                                         construct the new carpet tile line in Australia.
    costs. We will still incur additional sales and
                                                         Similarly, in Brazil, we have added new leading-
    marketing expenses as we grow the businesses.
                                                         edge equipment to allow Eliane to expand its
    From a long-term perspective, these operations
                                                         porcelain portfolio with large scale premium
    should make the Company stronger, more
                                                         porcelain products. Production began in December
    diversified and more profitable.
                                                         and will help to reinforce Eliane’s strong brand and
                                                         export business. Just as we significantly increased
                                                         Marazzi’s profitability through investments in


6
    Case 4:20-cv-00005-ELR Document 54-7 Filed 10/27/20 Page 7 of 7




                                                          examples of hundreds of initiatives – large and
                                                          small – across the enterprise that are lowering
                                                          costs, improving efficiencies, increasing our
                                                          commitment to sustainable manufacturing and
                                                          delivering superior products.


                                                          ESSENTIAL COMMITMENT
                                                          While our 2019 results did not meet our
                                                          historical standard, we have taken many
                                  LEOLINE SHEET VINYL
                                        Oslo Timberline   timely actions to make our business more
                                                          competitive given transitory market conditions
                                                          and evolving consumer preferences. We are
technology and product development, we believe            confident that our emphasis on innovating
we can improve Eliane’s operations and enhance            existing products, establishing new categories
their margins with similar strategic investments.         and entering new geographies will meaningfully
                                                          benefit our business in the years ahead. Our
In Russia, we are increasing the number of our            business possesses substantial resources that
owned and franchised stores that sell directly to         provide many options for investment, a more
consumers. We anticipate having more than                 comprehensive product offering and a broader
400 stores operating by the end of 2020. These            geographic footprint that serves as a foundation
stores are part of our competitive distribution           for future growth. Our outlook for 2020 remains
advantage and reinforce our position as the               cautious due to the spread of coronavirus and its
market’s most recognized brand. With the                  potential impact on the global economy.
production of porcelain slabs in Russia and our new
coordinated premium sanitary ware manufacturing           To our shareholders, customers and employees,
capabilities, our shops will offer most components        we are grateful for your ongoing support. We
for kitchen and bath construction or remodeling.          are continuing to take the essential actions to
                                                          improve the Company’s short-term performance
In the U.S., consumers who purchase carpet                while fulfilling the long-term potential that our
are increasingly choosing polyester products.             strategic investments will bring.
Mohawk has invested in expanded fiber capacity
to meet this growing demand. Because of our               Sincerely,
proprietary Continuum™ process, our polyester
carpets are differentiated in the marketplace with
enhanced softness and a deeper, more luxurious
pile. The shifting preference also allows us to           Jeffrey S. Lorberbaum
capitalize on our “green” manufacturing that              Chairman and Chief Executive Officer
recycles more than 6.5 billion plastic bottles into
polyester carpet each year.

To reduce our costs, we have invested in vertical
integration in many parts of the business.
To support our sales of premium waterproof
laminate, we have expanded our glue plant in
Belgium, and we are increasing our U.S. HDF
board capacity. In Belgium, we are also taking
steps to reduce our consumption of natural
resources by adding a second waste-to-fuel
energy plant and increasing the recycled wood
content in our panel products. These are a few


                                                                   Mohawk Industries | 2019 Annual Report     7
